Name: Commission Regulation (EEC) No 558/81 of 2 March 1981 supplementing Regulation (EEC) No 3230/80 in respect of the special rate for converting free-at-frontier reference prices for imported liqueur wines into Greek drachmas, as a result of Greek accession
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 57/ 14 Official Journal of the European Communities 4. 3 . 81 COMMISSION REGULATION (EEC) No 558/81 of 2 March 1981 supplementing Regulation (EEC) No 3230/80 in respect of the special rate for converting free-at-frontier reference prices for imported liqueur wines into Greek drachmas, as a result of Greek accession HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 3230/80 is hereby supplemented by the following letter (i) : '(i) for the Greek drachma : one Greek drachma = 0-0168122 ECU.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 146 thereof, Whereas, pursuant to Article 22 of the Act of Acces ­ sion , the adaptations to the acts listed in Annex II to that Act are to be drawn up in conformity with the guidelines set out in that Annex ; whereas Commis ­ sion Regulation (EEC) No 3230/80 (*) should there ­ fore be supplemented in respect of the special rate for converting free-at-frontier reference prices for imported liqueur wines into Greek drachmas, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 March 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 336, 13 . 12 . 1980, p . 20 .